CORSON, P. J.
This is an action by the plaintiff, as widow of Michael Garrigan, deceased, against John Thompson, as principal, and Gunerius Thompson and Thos. Torso», as sureties, on a saloon keeper’s bond, to recover damages for the loss of support for herself and child, caused by the intoxication of her husband by means of intoxicating liquors- sold or given to him by the defendant John Thompson. Verdict and judgment being in favor of the plaintiff, defendants have appealed. The evidence in this case, rulings of .the court, and questions presented for review are substantially the same as in the case of Mary Garrigan v. Samuel Kennedy et al., 19 S. D. 11; 101 N. W. 1081, in which an opinion has this day been 'handed down affirming the judgment of the court below and order denying a new trial. For the reasons stated in the opinion in-that case, the judgment of circuit court and order denying a new trial in this case are affirmed.